Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on July 5, 2022, which paper has been placed of record in the file.
2.        Claims 1-20 are pending in this application.



  Allowable Subject Matter/Reasons for Allowance
3.      Claims 1, 8, and 14 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the steps of “training a neural network to output an estimate of complexity based on a relationship between descriptive statistics and a set of skill complexity data, and to output an estimate of connectivity based on a relationship between the descriptive statistics and a set of collaborative ability data; and automatically estimating said developer’s complexity and connectivity for each of the one or more concepts using output values of the trained neural network” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept, commercial or legal interactions, or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception. 

4.         Claims 1, 8, and 14 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Chidlovskii (US 2009/0157572) disclose a document annotation method includes modeling data elements of an input document and dependencies between the data elements as a dependency network. Static features of at least some of the data elements are defined, each expressing a relationship between a characteristic of the data element and its label. Dynamic features are defined which define links between an element and labels of the element and of a second element. Parameters of a collective probabilistic model for the document are learned, each expressing a conditional probability that a first data element should be labeled with information derived from a label of a neighbor data element linked to the first data element by a dynamic feature. The learning includes decomposing a globally trained model into a set of local learning models. The local learning models each employ static features to generate estimations of the neighbor element labels for at least one of the data elements.
            2) Santry (US 2021/0232626) disclose identifying one of a plurality of artificial intelligence models based on a received key value. The received key value is applied to the identified one of the artificial intelligence models which is trained to output one of a plurality of actual index values. The one of the actual index values is compared to a range within the actual index values to determine when the one of the actual index value points to the data block. A received input-output operation is performed on the data block when the one of the actual index values is determined to point to the data block.
            3) Chen et al. (US 2021/0342634) disclose a system and method that provides a data protection risk assessment for the overall functioning of a backup and recovery system. Accordingly, the system may provide a single overall risk assessment score that provide an operator with an “at-a-glance” overview of the entire system. Moreover, the system may account for changes that occur over time based on leveraging statistical methods to automatically generate assessment scores for various components (e.g. application, server, network, load, etc.). In order to determine a risk assessment score, the system may utilize a predictive model based on historical data. Accordingly, residual values for newly observed data may be determined using the predictive model and the system may identify potentially anomalous or high risk indicators.
            Therefore, it is clear from the description of Chidlovskii’, Santry’s, and Chen’s inventions that the prior arts do not considered the possibility of: training a neural network to output an estimate of complexity based on a relationship between descriptive statistics and a set of skill complexity data, and to output an estimate of connectivity based on a relationship between the descriptive statistics and a set of collaborative ability data, wherein the descriptive statistics include descriptive statistics about data in one or more asset repositories, and wherein the training of the neural network results in a trained neural network, as included in claims 1, 8, and 14.
5.         Claims (2-7), (9-13), and (15-20) are allowed because they are dependent claims of the allowable independent claims 1, 8, and 14 above, in that order.


                                                            Conclusion
6.        Claims 1-20 are allowed.
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                              August 6, 2022